Citation Nr: 0027837	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability identified as a gastrectomy 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA).

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the right eye claimed as 
the result of treatment by the Department of Veterans 
Affairs (VA).

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability identified as hernias 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA).

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability identified as surgical scars 
claimed as the result of surgery by the Department of 
Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) denied the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability identified 
as a gastrectomy, blindness in the right eye, hernias and 
surgical scars as the result of treatment at VA medical 
facilities in 1974.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  There is no evidence of record indicating that the fact 
that the veteran's gastrectomy, hernias, or surgical scars 
are a result of negligence, carelessness, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
during hospitalization and surgical treatment of the veteran 
from April 1974 to November 1974. 

2.  There is no competent evidence that the veteran's loss of 
vision in his right eye, or that any additional disability to 
his right eye resulted from treatment provided at VA medical 
facilities from April 1974 to November 1974.

3.  There is no competent evidence of record indicating that 
the veteran was misdiagnosed with pancreatitis as opposed to 
a gall bladder disorder during his hospitalization and 
treatment at a VA medical facility from April 12, 1974, to 
July 17, 1974.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability identified as a 
gastrectomy as a result of treatment at a VA medical facility 
in 1974 is not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).

2.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability of the right eye 
as a result of treatment at a VA medical facility from April 
to November 1974 is not well-grounded.  38 U.S.C.A. §§ 1151, 
5107(a); 38 C.F.R. § 3.358.

3.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability identified as 
hernias as a result of treatment at a VA medical facility 
from April to November 1974 is not well-grounded.  38 
U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).

4.  The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability identified as 
surgical scars as a result of hospitalization and surgeries 
at a VA medical facility from April to November 1974 is not 
well-grounded.  38 U.S.C.A. §§ 1151, 5107(a); 38 C.F.R. 
§ 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that the veteran's claims 
were filed in May 1998, after the October 1, 1997, effective 
date for amendments to 38 U.S.C.A. § 1151.  Consequently, his 
claims must be adjudicated under the current version of 
38 U.S.C.A. § 1151, as opposed to the more lenient standard 
in effect prior to this date.

In any case, under 38 U.S.C.A. § 5107(a), all claimants 
seeking compensation, including those seeking compensation 
under 38 U.S.C.A. § 1151, have the initial burden of showing 
that their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.  A claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization, or medical or surgical treatment.  
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

In Jones and Jimison, supra, the claims were filed prior to 
October 1, 1997; however, as noted above, the veteran's claim 
is governed by the current provisions of 38 U.S.C.A. § 1151.  
Under the current version of Section 1151, an additional 
element is required for well-groundedness.  Specifically, in 
addition to the above requirements, a well-grounded claim 
under the amended version of Section 1151 requires that the 
additional disability at issue be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.

Once a well-grounded claim is filed pursuant to 38 U.S.C.A. § 
1151, when a veteran has additional disability not the result 
of his own willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished under any law administered by the 
Secretary, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service- 
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a) 
(1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1999).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2) (1999).  Further, 
the additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2) (1999).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(1999).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  Id.

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (1999).

In his May 1998 claim, and more specifically in testimony at 
a hearing before the RO in December 1999, the veteran stated 
that it was his belief that he was misdiagnosed during his 
initial period of hospitalization at the VA medical center in 
Decatur, Georgia, from April 12, 1974, to July 17, 1974.  His 
diagnosis at that time was pancreatitis, probably secondary 
to ascariasis (a disease caused by infection from a round 
worm in the small intestine) and intra-abdominal abscess 
secondary to the pancreatitis.  He testified that he believed 
that his proper diagnosis was a gall bladder disorder, and 
that the VA's failure to initially diagnose a gall bladder 
disorder resulted in the severity of complications he 
sustained while hospitalized in Decatur, and subsequently, at 
the VA medical facility in Bay Pines, Florida.  Specifically 
he asserts that this misdiagnosis resulted in his 
gastrectomy, as well as his onset of right eye blindness, 
hernias, and surgical scars subsequent to his 
hospitalization.  Also, according to the veteran's testimony 
and statements, a test performed at Emory University at the 
VA's request in 1974 failed to show his gall bladder and that 
the results were misread by the VA.  Upon questioning, the 
veteran also testified that no doctor had told him that he 
was misdiagnosed, but rather that this conclusion was based 
on his own readings.

The medical evidence relating to his 1974 VA treatment shows 
that he was admitted to the VA hospital on April 12, 1974, 
with a one day history of mid-epigastric pain with associated 
nausea and vomiting.  He had a history of drinking six to 
eight beers per day, and denied bleeding from the 
gastrointestinal tract.  Physical examination showed mid-
epigastric tenderness with rebound, decreased bowel sounds, 
rectal examination was negative.  X-rays were performed and a 
"KUB" was done, with no sentinal loop.  On his second day 
of hospitalization he had increased abdominal pain and 
distention, and he was referred to the medical intensive care 
unit (MICU) where he was started on Keflin, which was stopped 
three days later.  He was stabilized with intravenous fluids 
and nasogastric suction.  On the fifth day he had 
hallucinations, fever spikes, and disorientation with pus 
running from intravenous sites, he had gram positive 
septicemia, which grew out of "Staph. Epidermitis."  His 
fever spike continued and on April 23, 1974, he passed a 
fifteen centimeter worm, identified as Ascaris, and was 
started on Antepar.

His upper gastrointestinal series was normal except for an 
increase in the C loop of the duodenum, and a hypotonic 
duodenography was normal.  An intravenous pyelogram was 
performed and was reported as normal initially, but on 
retrospect was read as having a medial deviation of proximate 
ureter and some impingement of the calyces of the left 
kidney.  No positive blood cultures were drawn and he was 
febrile for the first two weeks of May.  A liver-lung scan 
done on April 29, 1974, was normal.

On May 13, 1974, the veteran developed sudden and unremitting 
left flank pain, probably the source of his abscess.  He had 
a barium enema the next day and showed a left upper quadrant 
mass impinging on the splenic flexure of the colon.  A 
Gallium scan was performed at Emory University on May 17, 
1974, and showed a left upper quadrant inflammatory mass.  
The remainder of the distribution of the gallium was 
physiologic.  The report of the Gallium scan contains no 
mention of a problem with the gall bladder, and in fact, 
contains no mention of the gall bladder.  

The veteran' alkaline phosphatase and serum glutamic 
oxaloacetic transaminase (SGOT) were mildly elevated, and on 
the basis of the mass, which was suspected to be an abscess, 
the veteran was taken for surgery on May 18, 1974, and a 
large retroperitoneal abscess was drained.  A sonogram taken 
twelve days after the operation showed a continually enlarged 
cavity, which was irrigated on a regular basis.  It was 
determined that the veteran would do better at the Bay Pines 
VA facility, and the veteran was transferred there on July 
17, 1974.  He was noted to have weighed 209 pounds at 
admission and 153 pounds at the time of his transfer.  As 
noted above, his diagnoses at transfer were pancreatitis, 
probably secondary to ascariasis (a disease caused by 
infection from a round worm in the small intestine) and 
intra-abdominal abscess secondary to the pancreatitis.

Records from the Bay Pines facility show that he arrived with 
a pancreatic abscess which had been drained, and on continued 
antibiotic treatment.  Progress notes for his period of 
hospitalization at Bay Pines show that the examiners 
impression of the veteran's condition at entry was subsidiary 
pancreatitis secondary to either ascariasis, obstructing 
pancreatic duct, or alcoholism, and intra-abdominal and 
retroperitoneal abscess of the left upper abdomen and left 
lower flank secondary to surgery versus pancreatic abscess.  
It was determined that no surgical intervention was required 
at the present time, and the records pointed toward 
pancreatitis.  

On July 22, 1974, the veteran was diagnosed with a stress 
ulcer, surgical observation was recommended several days 
later due to sudden pain in epigastrium and localized 
tenderness, and vomiting bright red blood.  An ulcer was 
ruled out because his gastrointestinal series was negative; 
however, it was felt that the cause could be small stress 
ulcers or generalized gastric mucosal bleeding.  The veteran 
was considered a poor operative risk at this time, so he was 
given a whole blood transfusion and coagulation factors.  On 
July 29, 1974, it was noted that the veteran was being 
treated for a staph infection of his sinus left flank site 
with Staphcillin and that he had had no bleeding for three 
days.  A gastroscopy was performed and his esophagus was 
normal, his duodenal cap and descending duodenum were normal.  
He did have a shallow ulcer in his stomach which had no 
active bleeding at this time.  He was diagnosed with atrophic 
gastritis, a gastric ulcer, multiple gastric erosions, and no 
active bleeding.   

On July 30, 1974, the veteran was scheduled for drainage of 
his pancreatic abscess, and his temperature was noted to be 
spiking.  On July 31, 1974, the veteran underwent surgery 
during which his gall bladder was removed (cholecystectomy), 
his abscess was drained, and a gastro-entero-antrostomy was 
performed.  The surgical report notes that one large stone 
and multiple small stones were removed and there was no 
dilation of the common duct.  Hypaque flowed into the 
duodenum without difficulty, but it refluxed back into the 
stomach due to the pancreatitis.  Dense adhesions were 
present between the gall bladder and the omentum.  The 
patient withstood the operative procedure satisfactorily.  
The post-operative diagnoses were pancreatitis with a small 
abscess, empyema of the gall bladder and cholelithiasis (gall 
stones), and stenosis of the second part of the duodenum.  

Over the several days following his surgery he had a slight 
fever, and on August 4, 1974, it was determined that he 
probably had another abscess somewhere.  His condition 
improved for several days, and his left flank was drained on 
August 9, 1974.  The bleeding stopped the next day, but his 
temperature was slightly elevated ranging from 101 to 102.  
On August 12, 1974, his temperature was normal and he was 
feeling well; however, the next day he had bleeding of the 
clotted blood, and a gastroscopy was scheduled.  An esophago-
gastro-duodenoscopy was performed on August 15, 1974.  On 
August 21, 1974, he began vomiting blood again and another 
transfusion was provided.  He was determined to have upper 
gastrointestinal bleeding from an unknown site, and his 
stomach was filled with blood on gastroscopy.  Based on this 
finding, he was taken to surgery.  

The surgical notes from his gastrectomy show that he had 
multiple esophagoscopes and gastroscopies to pinpoint the 
site of his bleeding but no significant ulceration was found.  
His stomach was filled with black clotted blood, but no 
abscess in the abdominal cavity was noted.  There was also no 
pelvic mass or abscess.  Because the veteran had had three 
episodes of massive upper gastrointestinal hemorrhaging 
resulting in shock, and the site of the bleeding could not be 
found, a high subtotal gastrectomy was performed.  
Approximately 80 percent of the stomach was removed, and the 
peritoneal cavity was thoroughly inspected for bleeding.  

His temperature remained slightly elevated after the surgery 
but he was feeling better generally.  On August 27 and August 
29 he had a temperature spike, and the examiners were unsure 
of the cause.  His temperature continued to spike on August 
30 and 31, and he was given blood, and scheduled for an 
esophagoscopy, gastroscopy, and abdominal exploration.  On 
September 3, 1974, he was doing better, but on September 20, 
1974, he underwent surgery for a splenectomy and drainage of 
subphrenic abscess, residual pancreatitis with pancreatic 
abscess mainly from the body and tail of the pancreas 
burrowing behind the spleen and up under the dome of the 
diaphragm.  The abscess cavity contained perhaps 300 
milliliters of odorous fluid, yellow and thick.  The spleen 
was moderately enlarged and the tail of the pancreas was 
thickened, fibrotic, and splenic vessels struck down into the 
pancreas.  His spleen was removed and radical drainage of the 
subphrenic space and peripancreatic area with removal of the 
necrotic tissue was performed.

At discharge on November 11, 1974, the veteran had a small 
drainage tube in his left flank draining a minimal amount of 
pus.  He had a good prognosis, and weighed 120 pounds, 89 
pounds less than at his weight at his first hospitalization 
in April.

Subsequent to his discharge, on December 20, 1974, the 
veteran was again hospitalized, but this time for treatment 
related to his right eye.  The veteran complained of a 
progressive red, painful right eye with decreasing visual 
acuity.  Upon admission he was noted to be extremely thin, 
sickly looking, and in acute distress.  He was taken to the 
operating room and underwent vitreous aspiration of the right 
eye.  The operation was performed without difficulty.  He 
also underwent a series of laboratory tests including an SMA-
12 which showed an alkaline phosphatase of 97, and a culture 
of the vitreous which showed a few pus cells but no fungal 
elements and no growth after six to seven days.  His SMA-6 
was normal, and his white count and hemoglobin were slightly 
reduced during hospitalization.  He was discharged on 
December 31, 1974, and the prognosis for visual 
rehabilitation was unknown and no definitive diagnosis was 
made without a proven culture.  His prognosis was determined 
to be guarded and his diagnosis was endophthalmitis of the 
right eye.  Outpatient treatment notations from January 1975 
to March 1975 show that his right eye continued to decline.  
In October 1988 he was noted to be blind in his right eye.

With regard to his hernias, in January, October and November 
1988 he was noted to have incisional hernias.  In addition, 
in November 1988 a small knot in his abdominal area was 
noted.  The veteran testified at his hearing that his 
hernias, which he stated were present since 1974, were 
removed in 1999.  The evidence pertaining to his surgical 
scars indicates that in August 1989 he was treated for pain 
near an old scar on his stomach, with tenderness and some 
swelling.  He had surgery to remove the stitch, he was 
diagnosed with a questionable stitch abscess.  In June 1994 
he was treated for an infection of two months duration from a 
stitch from old abdominal surgery. 

Addressing the veteran's overall contention that he was 
misdiagnosed during his initial VA hospitalization from April 
1974 to July 1974, and that this failure to diagnose his gall 
bladder condition resulted in the development of severe 
complications causing his gastrectomy, right eye blindness, 
hernias, and surgical scar problems; to establish entitlement 
to benefits under 38 U.S.C.A. § 1151, the evidence must show 
"additional disability" as a result of the hospitalization 
or treatment in question.  This is a medical determination, 
and the medical evidence of record fails to show any causal 
relationship between the veteran's gastrectomy, hernias, 
right eye disorder, surgical scars, or other procedures and 
treatments and the timing of his diagnosis of a gall bladder 
disorder.  Moreover, there is no medical evidence that he was 
misdiagnosed during his initial period of VA hospitalization 
from April 1974 to July 1974.  

As noted, the evidence of record fails to show any medical 
evidence indicating that the veteran was misdiagnosed in 
April 1974.  The records all support the initial diagnosis of 
pancreatitis and even after his gall bladder treatment there 
is no indication that his prior diagnosis of pancreatitis was 
in error.  Significantly, even the veteran acknowledged at 
his hearing that he had not been told he was misdiagnosed by 
a doctor, but had reached this conclusion on his own.  

Moreover, there is no evidence that treatment of his gall 
bladder symptoms prior to July 1974 would have prevented his 
other complications while hospitalized.  In fact, the 
hospitalization records and progress notes indicate that his 
abscesses were attributed to pancreatitis throughout both 
periods of hospitalization, not just his initial period of 
hospitalization.  Furthermore, after his gall bladder was 
removed in July 1974, stress ulcers were determined to be the 
cause of his gastrectomy, and his subsequent splenectomy and 
abscess drainage were both attributed to his pancreatitis, a 
diagnosis which was never altered.  None of these surgeries 
and treatments were related by any medical opinion to his 
gall bladder problems or a delay in the diagnosis of his gall 
bladder problems, either during or after his hospitalization.  
Accordingly, there is no medical evidence to support the 
veteran's contention regarding a misdiagnosis and its 
consequences.

To the extent that the veteran contends that he currently has 
residuals of a misdiagnosis, and that there is a cause- and-
effect relationship between his alleged misdiagnosis and his 
subsequent painful surgical scars, hernias, right eye 
blindness, and residuals of his gastrectomy, the evidence 
does not show that he possesses any medical expertise.  
Therefore, he is not competent to render opinions as to 
matters concerning medical diagnosis or causation.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).

Aside from a misdiagnosis of his gall bladder disability, 
compensation under Section 1151 could be awarded if the 
veteran's claimed additional disabilities are related to any 
of his VA treatment, and if they are proximately caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault or by an event not reasonably foreseeable.  
Considering these elements, the Board notes that the 
veteran's gastrectomy, surgical scars and incisional hernias 
are related to his surgeries while hospitalized at the VA 
medical center.  However, with regard to the veteran's right 
eye blindness, this disorder was first documented in December 
1974, after his discharge from the VA hospital, and there is 
no medical evidence of record that any of the treatment or 
surgeries provided to the veteran from April 1974 to November 
1974 resulted in the onset or development of his right eye 
disability and subsequent blindness.  While the veteran may 
be asserting such a connection, as noted above, he is not 
competent to establish this medical relationship.  See Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  Therefore, the 
medical evidence is against his claim of compensation under 
Section 1151 for additional disability identified as right 
eye blindness.

Turning to his claims of additional disability in the form of 
his gastrectomy, hernias, and surgical scars, although they 
are related to his treatment at the VA, they were not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or fault by the VA or by an 
event not reasonably foreseeable.  The mere fact that the 
veteran had to have a gastrectomy, had subsequent incisional 
hernias, and had infections along his surgical scars years 
after his treatment, is not indicative of fault or negligence 
on the part of the VA in its 1974 treatment of the veteran.  
Nothing in the surgical records and progress notes suggest 
that the veteran's identified conditions were caused by 
carelessness or negligence, the surgeons or treating 
physician's lack of proper skills, or an error in judgment.  
The treatment notes show that each development or symptom the 
veteran exhibited was addressed as quickly and safely as 
possible.

Consequently, the Board concludes that the veteran's claims 
are not well grounded because of the absence of a medical 
nexus between his alleged misdiagnosis and his claimed 
additional disabilities and the lack of evidence that 
negligence or fault on the part of the VA caused any 
additional disability.  Accordingly, his claims of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as a gastrectomy, right 
eye blindness, hernias, and painful surgical scars, claimed 
as the result of surgeries and treatment at VA medical 
facilities from April 1974 to November 1974, are denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a gastrectomy 
claimed to have resulted from treatment and hospitalization 
at VA medical facilities from April to November 1974 is 
denied.

Compensation under 38 U.S.C.A. § 1151 for a right eye 
disability claimed to have resulted from treatment and 
hospitalization at VA medical facilities from April to 
November 1974 is denied. 

Compensation under 38 U.S.C.A. § 1151 for hernias claimed to 
have resulted from treatment and hospitalization at VA 
medical facilities from April to November 1974 is denied. 

Compensation under 38 U.S.C.A. § 1151 for surgical scars 
claimed to have resulted from treatment and hospitalization 
at VA medical facilities from April to November 1974 is 
denied. 


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

